Citation Nr: 1510216	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1. Entitlement to an initial rating in excess of 10 percent for limitation of motion for a bilateral knee disability.  

2. Entitlement to a separate initial rating for bilateral knee instability. 

3. Entitlement to a separate initial rating for scars as a residual of the bilateral knee disability. 



REPRESENTATION

Appellant represented by:	Marine Corps League




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1988 to May 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for both right and left knee disabilities, and assigned a 10 percent rating effective from the inception of the claim.

Regarding characterization of the issues on appeal, the Board notes that the appeal for both knees arose in connection with a claim of service connection for right and left knee disability filed in March 2010. In the October 2010 rating decision, both of the Veteran's knees were rated 10 percent under Diagnostic Code 5003. The Board deems the claim for a rating assigned for right and left knee instability evaluated under Diagnostic Code 5257 as part and parcel of the instant increased rating claim for arthritis of the right and left knees evaluated under DC 5003, and appealed to the Board - particularly in light of lay statements describing bilateral knee pain with episodes of "giving out." See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998) (separate ratings may be awarded for instability and painful limitation of motion).

The issue of entitlement to an initial rating in excess of 20 percent for limitation of motion for a bilateral knee disability, an initial rating for instability in excess of 10 percent and an initial rating for scars as a residual of the bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

FINDINGS OF FACT

1. The Veteran's right knee disability is characterized, at worst, by flexion up to 110 degrees and extension at 0 degrees, with tricompartmental osteoarthritis. The Veteran, however, does suffer from flare-ups and pain on motion that causes decreased mobility, lack of stamina and strength, weakness and fatigue.

2. The Veteran's left knee disability is characterized, at worst, by flexion up to 110 degrees and extension at 0 degrees, with tricompartmental osteoarthritis. The Veteran, however, does suffer from flare-ups and pain on motion that causes decreased mobility, lack of stamina and strength, weakness and fatigue.

3. The Veteran's right and left knee disabilities are manifested by symptoms of "giving out," and at least slight recurrent subluxation and instability.  


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 20 percent for a right knee disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes (DC) 5003(2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 20 percent for a left knee disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5003 (2014); DeLuca, 8 Vet. App. 202.

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for a separate rating of 10 percent for right knee instability and subluxation, recurrent, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5257 (2014). 

4. Resolving all reasonable doubt in favor of the Veteran, the criteria for a separate rating of 10 percent for left knee instability and subluxation, recurrent, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5257 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's back condition, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Increased Rating - Right & Left Knee Condition

The Veteran contends that his current service-connected right and left knee disabilities are much worse than his current 10 percent ratings reflect. Specifically, he asserts that he experiences pain and flare-ups that causes further functional loss, as well as stiffness, weakness and instability in the morning and after prolonged sitting or standing. The Board finds that the evidence of record demonstrates a disability picture with additional functional loss based on these flare-ups and pain, as contemplated under DeLuca. 8 Vet. App. at 206-07. Therefore, the claim for an increased initial rating for both knees is granted, and disability rating increased to 20 percent disabling.

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees. 38 C.F.R. § 4.71(a). Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees. 38 C.F.R. § 4.71(a).

However, Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, as it is here, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups. A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. 38 C.F.R. § 4.71(a).

The Veteran was afforded a VA Compensation and Pension (C&P) medical examination for his right and left knee disabilities in September 2010. A review of the examination, along with the relevant VA medical treatment records reveal a disability picture that, at worst, warrants a 10 percent disability rating under Diagnostic Code 5003. However, as will be explained below, competent and credible lay evidence of pain and flare-ups of both the Veteran's knee conditions compels the Board to find that an increase in the Veteran's disability rating, for both knees, to the next applicable rating of 20 percent is warranted.  DeLuca, supra.

During the September 2010 examination the examiner noted that the Veteran complained about moderate daily flare-ups that created additional functional loss to include weakness, fatigue, stiffness, incoordination and pain. The Veteran also noted pain on movement such as sitting or standing, and episodes of dislocation and instability that leads to his knees giving away. On examination, the examiner noted that the Veteran had flexion limited to 125 and 115 degrees for the right and left knee, respectively, and zero degree of extension bilaterally. The Veteran's knees showed slight decrease in range of motion testing after repeat testing, at 112 degrees and 110 degrees, for the right and left knee, respectfully. The examiner also noted tenderness, weakness and guarding of movement. X-rays conducted for this examination revealed tricompartmental osteoarthritis in both knees. No ankylosis was detected in either knee. 

The September 2010 VA C&P examination was the only examination provided to the Veteran during the claims period for rating purposes. However, the Board notes that the record does contain voluminous amount of contemporaneous VA medical treatment records, to include treatment records for the Veteran's knee conditions. The vast majority of these records contain only routine medical notes of checks-ups and medical consultations that do not include testing of objective criteria, such as range of motion, in which an increased rating can be based. However, of particular relevant note is an April 2012 examination of the Veteran's knees conducted by one of his treating physician's at the VA Medical Center in Battle Creek, Michigan. On examination, the physician noted that the Veteran's bilateral knee flexion was limited to 110 degrees, with pain at the endpoints. The Veteran again was noted to reporting instability in both his knees, especially in the morning, as well as pain and stiffness. An X-ray conducted for that examination in March 2012 also revealed osteoarthritic changes. 

The Board finds that even considering the Veteran's April 2012 examination, the preponderance of evidence is against a finding that a higher rating based on range of motion is warranted. As noted above, a 20 percent rating based on limitation of range of motion requires a finding of flexion limited to 30 degree or less, or extension of 15 degrees or more. See 38 C.F.R. § 4.71(a), DC 5260, 5261. The evidence of record reveals that the Veteran's range of motion, at its worst, is limited to 110 degrees of flexion, with normal extension. Such range of motion does not warrant a compensable rating under the appropriate diagnostic codes, and therefore, the Veteran's rating remains under Diagnostic Code 5003. 

Likewise, Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 do not provide for a higher rating for the relevant period, as there is no evidence of ankylosis, dislocated cartilage semilunar, impairment of the tibia and fibula, or genu recurvatum. See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 (2014). Accordingly, application of these codes is unwarranted during this time period.

Regarding the Veteran's rating under Diagnostic Code 5003 for his osteoarthritis in both knees, the Board notes that a 20 percent rating under this rating criteria not only requires evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, but the evidence must also show occasional incapacitating episodes. 38 C.F.R. § 4.71(a). Here, neither examinations, nor the Veteran's VA medical treatment record show that the Veteran suffers from any such incapacitating episodes. Therefore, a 20 percent rating remains unwarranted under this criteria. 

However, the Board notes that during the pendency of the Veteran's claim for his right and left knee conditions, evidence was submitted showing that the Veteran suffered from flare-ups of pain and further functional loss due to pain on motion of both his knees. The Board finds that these reports of flare-ups that cause additional loss of range of motion is contemplated by DeLuca v. Brown, 8 Vet. App. 202, 204-7. 

As noted above, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Board notes that the Veteran has contended throughout the claims period that the pain in his knees prevents him from various activities such as exercising and running. The September 2010 VA examination noted that the Veteran cannot stand or sit for a prolonged period of time without increased pain. The record also shows that the Veteran experiences daily flare-ups that increase the Veteran's functional loss in his knees. Specifically, the Veteran reports in lay statements that he suffers from flare-ups and pain that causes him severely diminished range of motion, stiffness, weakness and fatigue. 

The Board finds that the Veteran's rating of 10 percent for his right and left knee conditions do not contemplate factors laid out in 38 C.F.R. § 4.59, or  DeLuca, 8 Vet. App. 202, and does not contemplate the additional function loss due to flare-ups. Accordingly, the next applicable rating level for the Veteran's knee condition of 20 percent is warranted, as contemplated by Deluca, 8 Vet. App. 202.  Therefore, an increased rating to 20 percent, but not higher, is warranted, and the Veterans claim of increased rating for right and left knee condition is granted.  

Initial Rating - Right & Left Knee Instability

As noted above, the issues of a separate initial rating for right and left knee instability was raised on the record by the Veteran's representatives in a February 2015 Information Hearing Presentation. The Veteran's representative noted that throughout the claims period, the Veteran has reported that he has experienced subluxation and instability in his knees, to include episodes of "giving out." The Board finds that the evidence of record shows that the Veteran currently suffers from recurrent subluxation and instability in both his knees, and therefore, separate ratings of 10 percent are warranted for his right and left knee instability under Diagnostic Code 5257.  See 38 C.F.R. § 4.71(a), DC 5257. 

Diagnostic Code 5257 governs other impairment of the knee due to instability or recurrent subluxation. It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee. 38 C.F.R. § 4.71(a). The Board notes that the rating schedule does not define the terms "slight," "moderate," or "severe." Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just. See 38 C.F.R. § 4.6 (2014).

The Board notes that the September 2010 VA C&P examination noted that the Veteran's reported not only instability in his knees, but also episodes of subluxation several times a week, especially when he went up and down stairs. The examiner noted that the Veteran reported times where his knee would just "give out." However, on examination the examiner noted no instability was found in either knee. 

Since the September 2010 VA examination, the Veteran has continued to assert that he does in fact have instability in both his knees, to include times where his knees just "gives out." Contemporaneous VA treatment records also notes that the Veteran has repeatedly reported feeling instability in his knees, to include an examination in April 2012, where the examiner noted "feels some instability." The Board finds that the lay evidence of record is competent and credible. The Board notes that the Veteran is competent to report observable symptoms of his knee condition, to include instability, subluxation and "giving out." See Layno v. Brown, 6 Vet. App. 465 (1994). 

Likewise, the Board finds that the Veteran is credible in establishing those symptoms in question. The record shows that the Veteran has consistently complained about instability and "giving out" as a symptom of his bilateral knee disabilities, both to VA examiners and in statements submitted during the pendency of this claim. Consequently, in resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran does in fact suffer from instability in both his knees and a separate rating under Diagnostic Code 5257 is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).

However, the Board notes that, except for frequency, which the Veteran identifies as a few times a week, the record does not reveal the severity of the Veteran's instability or subluxation of his knees. The only evidence that the Board can infer the severity of the Veteran's condition is from the April 2012 VA treatment record that noted "some instability." Therefore, the Board finds that a rating of 10 percent for slight instability in both knees is warranted until further development, as outlined below, is conducted. Therefore, the Veteran's claim for an initial rating for instability of his bilateral knees is granted. 

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Code 5251-5263 (2014). Accordingly, the severity, frequency and kind of symptoms, the Veteran's bilateral knee condition manifests are contemplated by the rating criteria. The ratings schedule contemplates the instability, limited range of motion, pain, flare-ups and arthritis, as well as stiffness, weakness and fatigue.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40 ; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37. 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. The symptoms of the Veteran's service-connected knee disability, to include instability, are adequately compensated in the disability rating assigned and he does not have symptoms associated with his knee condition that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).
  

ORDER

Entitlement to an initial rating of 20 percent for service-connected right knee limitation of motion is granted.

Entitlement to an initial rating of 20 percent for service-connected left knee limitation of motion is granted.

Entitlement to an initial rating of 10 percent for right knee instability is granted.

Entitlement to an initial rating of 10 percent for left knee instability is granted.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's request for an initial rating in excess of 20 percent for limitation of motion for a bilateral knee disability, an initial rating for instability in excess of 10 percent and an initial rating for scars as a residual of the bilateral knee disability. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran was afforded a VA C&P examination for his knee conditions in September 2010, more than four years ago. Since then, however, no additional medical examination regarding the severity of the Veteran's bilateral knee instability/subluxation has been developed by the VA or provided by the Veteran. The claims file is devoid of relevant medical analysis or an examination regarding the current nature and severity of the Veteran's right or left knee instability, or "giving out," except for the Veteran's lay statements, where the Veteran continues to assert that his knee condition has increased in severity. Moreover, the Veteran's representative has asserted that the Veteran's knee scars have not been properly evaluated.

The Board finds that a new examination is warranted for this claim. Since the Veteran's last VA examination, the Veteran has suggested that his bilateral knee condition, to include his instability, has worsened. VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a) (2014). Indeed, as stated in the above analysis, while the Board find that the Veteran does suffer from bilateral knee instability, no medical evidence speaks to the current severity that that condition. Although the evidence suggests that the Veteran's bilateral knee instability may have worsened since his last VA examination, a remand is required to determine the current severity of his disability.  Moreover, this evidence, combined with the current evidence of record, may warrant a higher initial rating or staged rating for knee disability. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his knees that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the Veteran should be afforded a VA C&P examination to determine the current degree of severity of his bilateral knee disability, to include a diagnosis and the severity of any instability, or recurrent subluxation of his knees. The claims folders must be made available to and reviewed by the examiner. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file.  However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The Veteran should be afforded a VA C&P examination to evaluate any scars related to his bilateral knee disability, to include surgical residuals.  The claims folders must be made available to and reviewed by the examiner.

5. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


